This was a suit in trespass to try title by appellees against appellants, tried to the court without a jury, with a judgment for appellees for the land in controversy. Appellees have moved to strike appellants' brief on the ground that it does not contain the assignments of error. For some reason not explained, appellants failed to bring forward in their brief their assignments of error. This omission is fatal to the brief, and forces us to sustain the motion to strike. Arnold v. Fowler (Tex.Civ.App.) 279 S.W. 903. But, if the motion were overruled, the assignments are insufficient upon which to predicate error. By their motion for new trial, appellants complain of the admission of certain evidence, and for the fourth ground they say, "Because the judgment of the court is contrary to the evidence ;" and for the fifth, "Because the judgment of the court is contrary to the law." Their propositions could be germane only to the fourth and fifth grounds of the motion for new trial. No attempt was made to brief the other assignments or to advance propositions under them. Appellants' assignments have been condemned so often that citation of authority is not necessary to sustain their insufficiency. However, these authorities are collated under subdivision 35 of Vernon's Annotations to article 1844, R.S. 1925.
There being no fundamental error, the judgment of the trial court is affirmed.